  Case 2:21-cv-11983-DML-KGA ECF No. 1, PageID.1 Filed 08/26/21 Page 1 of 18




                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 In Re: AUTOMOTIVE PARTS                               2: I 2-md-02311-SFC-RSW
 ANTITRUST LITIGATION                                  Honorable Sean F. Cox


In Re: Bearings                                        Case No.: 2: l 3-cv-00505



 THIS RELATES TO:
 State Attorneys General

 STATE OF CALIFORNIA,                                 Case No.: 2:21-cv-11983
 ex rel. Rob Bonta,
 Attorney General of the State of California          Complaint for Damages, Civil Penalties,
                                                      and Injunctive Relief
                    Plaintiffs,                       Demand for Jury Trial
       v.

 Nachi-Fujikoshi Corporation; and
 N achi America Inc.

               Defendants.



       The State of California, through Rob Bonta, the Attorney General, in his official capacity

as the chief law enforcement officer of the State of California, files this complaint against Nachi­

Fujikoshi Corporation and Nachi America Inc. (Defendants or "Nachi"), and alleges:


                                     NATURE OF ACTION


   I. Defendants and their co-conspirators conspired to suppress and eliminate competition by

      agreeing to rig bids for, and to fix, stabilize, and maintain the price of Automotive

      Bearings ("Bearings"). These price-fixed parts were installed in automobiles purchased by

      Plaintiffs.

                                                 1
Case 2:21-cv-11983-DML-KGA ECF No. 1, PageID.2 Filed 08/26/21 Page 2 of 18



2. For the duration of the conspiracy, from at least as early as 2000 and continuing until at

   least 2011 , the exact dates being unknown to Plaintiffs, Defendants' actions resulted in

   fixing, stabilizing, and maintaining prices for Bearings. Due to Defendants' unlawful

   conduct, the State of California and its state agencies were deprived of open and fair

   competition when purchasing Bearings and paid higher-than-competitive prices for such

   parts and for automobiles installed with them.

3. Competition authorities in the United States, the European Union, and Japan have been

   investigating a number of conspiracies involving automotive parts since at least February

   2010. Nachi-Fujikoshi Corporation' s 2012 Business Report confirms that on December

   28, 2012, Nachi-Fujikoshi and two of its executives were convicted in Tokyo District

   Court of violating Japan ' s Antimonopoly Act

4. Defendants and their co-conspirators affected millions of dollars of commerce. The State

   of California, California businesses, and consumers suffered antitrust injury to their

   business or property due to Defendants ' conspiracy to suppress and eliminate competition

   by agreeing to rig bids for, and to fix , stabilize, and maintain prices and artificially inflate

   prices for Bearings during the duration of the conspiracy.


                              JURISDICTION AND VENUE


5. Plaintiffs bring this action to secure damages, permanent injunctive relief, civil penalties,

   and reasonable attorneys' fees pursuant to Section 4 (15 U.S.C. § 15) and Section 16 of

   the Clayton Act (15 U.S.C. §26) for violations of Section 1 of the Sherman Act (15 U.S.C.

   § 1), as well as sections 16720 and 17200 et seq. of the California Business and

   Professions Code.



                                                2
Case 2:21-cv-11983-DML-KGA ECF No. 1, PageID.3 Filed 08/26/21 Page 3 of 18



6. This Court has original jurisdiction over the subject matter of all causes of action alleged

   in this Complaint pursuant to 28 U.S.C. §§ 1331 and 1337. This Court has subject matter

   jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367 because Plaintiffs' state

   law claims are so related to the federal question claims that they form part of the same

   case or controversy _that would ordinarily be tried in one judicial proceeding.

7. Venue is proper in the United States District Court, Eastern District of Michigan, pursuant

   to Section 12 of the Clayton Act (15 U.S.C. § 22), and 28 U.S .C. § 1391. Defendants

   transact business in the United States, including in this district, committed an illegal act, or

   are found in this district, and a substantial part of the events giving rise to the claims arose

   in this district.


                                          PARTIES


                                          Plaintiffs


8. The State of California is authorized to file Count I under 15 U.S.C. §§ 15 and 26 to

   enjoin Defendants from the violations alleged herein.

9. The Attorney General brings this action on behalf of the Plaintiffs the State of California,

   including California state agencies, for damages, civil penalties, injunctive, and equitable

   relief.

10. The Attorney General of California is the chief legal officer of the State of California and

   the enforcement authority of sections 16720 and 17200 et seq. of the California Business

   and Professions Code, and is authorized to file Counts II, III, and IV. As California' s chief

   law enforcement officer, the Attorney General enforces California's antitrust laws,

   including the Cartwright Act. Cal. Bus. & Prof. Code§§ 16700 - 16770. The Attorney



                                               3
Case 2:21-cv-11983-DML-KGA ECF No. 1, PageID.4 Filed 08/26/21 Page 4 of 18



   General is specifically authorized to obtain injunctive and other equitable relief,

   restitution, and civil penalties to redress unfair, unlawful, and fraudulent business

   practices. See Cal. Bus. & Prof. Code §§ 17203, 17204, 17206.


                                         Defendants


11 . Defendant Nachi-Fujikoshi Corporation is a Japanese company with its principal place of

   business in Toyama, Japan. Defendant Nachi America Inc is an Indiana corporation with

   its principal place of business in Greenwood, Indiana.


                               Co-Conspirators and Agents


12. Various persons, partnerships, sole proprietors, firms, corporations and individuals not

   named as Defendants in this lawsuit, and individuals, the identities of whom are presently

   unknown, have participated as co-conspirators with the Defendants in the offenses alleged

   in this Complaint, and have performed acts and made statements in furtherance of the

   conspiracy or in furtherance of the anticompetitive conduct.

13. Plaintiffs reserve the right to name some or all of persons or entities who acted as co-

   conspirators with Defendants in the alleged offenses as Defendants.

14. Any reference in this Complaint to any act, deed, or transaction by a corporation means

   that the corporation engaged in the act, deed, or transaction by or through its officers,

   directors, agents, employees, or representatives whi le they were actively engaged in the

   management, direction, control, or transaction of the corporation's business or affairs.

15 . Defendants are also liable for acts of companies they acquired through mergers or

   acquisitions which are done in furtherance of the alleged conspiracy.




                                              4
Case 2:21-cv-11983-DML-KGA ECF No. 1, PageID.5 Filed 08/26/21 Page 5 of 18




16. Defendants named herein acted as the agent or joint venture of or for the other co-

   conspirators with respect to the acts, violations, and common course of conduct alleged

   herein.


                              FACTUAL ALLEGATIONS


17. Defendants engaged in the business of manufacturing and selling Bearings to automobile

   manufacturers for installation in vehicles manufactured and sold in the United States and

   elsewhere. Automotive Bearings are devices in an automotive vehicle used to position,

   hold and guide moving parts, as well as to reduce friction between moving and fixed parts.

18. During the period of conspiracy, Defendants manufactured Bearings: (a) in the United

   States for installation in vehicles manufactured and sold in the United States, (b) in Japan

   and elsewhere for export to the United States and installation in vehicles manufactured

   and sold in the United States, and/or (c) in Japan for installation in vehicles manufactured

   in Japan for export to and sale in the United States.

19. Automobile manufacturers issue Requests for Quotation ("RFQs") to automotive parts

   suppliers on a model-by-model basis when they purchase Bearings. Automotive parts

   suppliers, including Defendants, submit quotations to automobile manufacturers in

   response to RFQs. The winning bidder supplies parts to the automobile manufacturers for

   the lifespan of the car model, usually lasting four to six years . The bidding process for a

   certain car model starts approximately three years prior to the start of production.

20. Defendants have sold Bearings to multiple automobile manufacturers, and these parts

   were installed in automobiles made and sold in the United States.

                  Structural Characteristics of the Automotive Parts Market



                                              5
Case 2:21-cv-11983-DML-KGA ECF No. 1, PageID.6 Filed 08/26/21 Page 6 of 18



21 . The structural characteristics of the automotive parts market are conducive to a price-

   fixing agreement, and have made collusion particularly attractive in this market. These

   characteristics include high barriers to entry and inelastic demand.

22. There are substantial barriers to entry in the market for Bearings. It would require

   substantial initial costs associated with manufacturing plants and equipment, energy,

   transportation, distribution infrastructure, skilled labor, and long standing relationships

   with customers. These costs are considered high barriers to entry thereby making market

   entry more difficult if not altogether precluding it.

23. Due to high barriers to entry, incumbent firms have incentive to collude and keep supra-

    competitive prices. High barriers to entry also facilitate the maintenance of collusion since

    incumbents do not face the risk of new entrants engaging in price competition.

24. "Elasticity" is a term used in economics to describe the sensitivity of supply and demand

   to changes in the price. Demand for a certain product is "inelastic" when an increase in

   price of the product creates only a small change in the quantity demanded of that product.

    Consumers of the product whose demand is inelastic would continue to buy it despite a

   pnce mcrease.

25. When customers are not sensitive to a price increase, a cartel can increase price and

   maintain relatively level sales volume. Thus, it could continue to keep supra-competitive

   prices with relatively stable demand and increase profit.


                                  Government Investigations


26. The United States Department of Justice ("Department of Justice"), as well as authorities

   in the European Union and Japan, started global , industry-wide investigations into




                                               6
Case 2:21-cv-11983-DML-KGA ECF No. 1, PageID.7 Filed 08/26/21 Page 7 of 18



   possible violations of the antitrust laws in the auto parts industry in 2010. The complete

   scope of the investigations is unknown.

27. The Department of Justice publicly announced aspects of the investigation when FBI

   agents raided the offices and factories of suspected companies. Since the raids, the

   investigation has continued to this date. So far 46 companies have been convicted and

   collective fines total more than $2.9 billion.

28. Nachi-Fujikoshi Corporation's 2012 Business Report confirms that on December 28,

   2012, Nachi-Fujikoshi and two of its executives were convicted in Tokyo District Court of

   violating Japan' s Antimonopoly Act arising out of rigged bids quoted to automobile

   manufacturers for Bearings, and the fixing, stabilization, and maintenance of the prices of

   Bearings sold to automobile manufacturers.


                                     Trade and Commerce


29. During the period of conspiracy, Defendants and their co-conspirators sold Bearings to

   automobile manufacturers located in various states in the United States in a continuous

   and uninterrupted flow of interstate and foreign trade and commerce. In addition,

   equipment and supplies necessary to the production and distribution of Bearings sold by

   Defendants and their co-conspirators, as well as payments for such parts sold by

   Defendants and their co-conspirators, traveled in interstate and foreign trade and

   commerce.

30. Plaintiffs purchased a substantial volume of automobiles and trucks. A substantial volume

   of vehicles containing the Bearings manufactured by Defendants and its co-conspirators

   were sold to California state agencies, California businesses, and California consumers.




                                               7
Case 2:21-cv-11983-DML-KGA ECF No. 1, PageID.8 Filed 08/26/21 Page 8 of 18



31 . The anticompetitive act was intentionally directed at the United States market for Bearings

   because Defendants and their co-conspirators intentionally sold them to automobile

   manufacturers which in turn sold vehicles in the United States and in the State of

   California. The business activities of Defendants and their co-conspirators in connection

   with the production and sale of Bearings that were the subject of this conspiracy were

   within the flow of, and substantially affected, interstate and foreign trade and commerce.


                      The Pass-Through of Overcharges to Consumers


32. Defendants and their co-conspirators' conspiracy to fix, stabilize, and maintain the price

   of Bearings at artificial levels resulted in harm to Plaintiffs because it resulted in Plaintiffs

   paying higher prices for such parts and automobiles installed with them than they would

   have paid in the absence of the conspiracy. The entire overcharge at issue was passed onto

   the State of California.


                                    Fraudulent Concealment


33. Throughout the period of conspiracy, Defendants and their co-conspirators affirmatively

   and fraudulently concealed their unlawful conduct from Plaintiffs.

34. Even though Plaintiffs exercised reasonable diligence, they could not discover the

   violations of law alleged in this Complaint until long after the commencement of its

   conspiracy.

35. The Department of Justice began investigation into conspiracies in the auto part industry

   as early as 2010, but the complete scope of products and companies involved in the

   conspiracies has not been disclosed to the public yet.




                                               8
Case 2:21-cv-11983-DML-KGA ECF No. 1, PageID.9 Filed 08/26/21 Page 9 of 18



36. Defendants and their co-conspirators successfully and affirmatively concealed the nature

   of their conspiracy and unlawful conduct in furtherance of the conspiracy in at least the

   following respects:

       a. By agreeing among themselves to meet at locations where the conspiracy was less

           likely to be detected;

       b. By agreeing among themselves to engage in illegal bid-rigging and price-fixing

           conspiracy, which is by its nature self-concealing; and

       c. By agreeing among themselves to keep the existence of the conspiracy secret,

           including the usage of secret code names.

37. Defendants ' and their co-conspirators' effective, affirmative, and fraudulent concealment

   effectively prevented timely detection by Plaintiffs, and was a substantial factor in causing

   Plaintiffs' harm.


                                             Inj ury


38 . But for Defendants' and their co-conspirators' anticompetitive acts, Plaintiffs would have

   been able to purchase automobiles that incorporated Bearings at lower prices or at prices

   that were determined by free and open competition.

39. Defendants' and their co-conspirators' unlawful activities took place within interstate and

   foreign trade and commerce, and had direct, substantial, and reasonably foreseeable effect

   on United States and California commerce.

40. As a direct and proximate result of the unlawful conduct alleged in this Complaint,

   Plaintiffs were not able to purchase Bearings and automobiles installed with them at prices

   that were determined by free and open competition. Consequently, Plaintiffs have been

   injured because they paid more than they would have paid in a free and open competitive

                                              9
Case 2:21-cv-11983-DML-KGA ECF No. 1, PageID.10 Filed 08/26/21 Page 10 of 18




    market. There is a domestic injury that is concrete, quantifiable, and directly traceable

    back to the Defendants' and their co-conspirators' anticompetitive conduct.

 41. As Plaintiffs paid more than what they would have paid absent the conspiracy,

    Defendants' and their co-conspirators' conduct has resulted in dead weight loss to the

    economy of the State of California, including reduced output, higher prices, and reduction

    in consumer welfare.

 42. As a direct and proximate result of the unlawful conduct alleged in this Complaint,

    Defendants and their co-conspirators benefitted unjustly from the supra-competitive and

    artificially inflated prices . The unjust financial profits on the sale of Bearings resulted

    from their illegal and anticompetitive conduct.


                                 VIOLATIONS ALLEGED

                                            Count I

                         (Violation of Section 1 of the Sherman Act)

 43. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

    allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

    force, and effect.

 44. Defendants and their co-conspirators engaged in a conspiracy which unreasonably

    restrained the trade or commerce among the several States and with foreign nations ; thus,

    their conduct violates Section 1 of the Sherman Act (15 U.S.C. §1). The State of

    California is entitled to reliefresulting from the Defendants' conduct.

 45. Defendants and their co-conspirators entered into a continuing agreement, understanding,

    and conspiracy to raise, fix , maintain, and stabilize prices charged for Bearings during the

    period of conspiracy.


                                                10
Case 2:21-cv-11983-DML-KGA ECF No. 1, PageID.11 Filed 08/26/21 Page 11 of 18



 46. Their unlawful conduct in furtherance of the conspiracy was intentionally directed at the

    United States market for Bearings and had a substantial and foreseeable effect on

    interstate commerce by raising and fixing prices of such parts in the United States.

 47. The State of California has been injured by being forced to pay artificially inflated prices

    for Bearings and automobiles installed with such parts than it would have paid in the

    absence of the conspiracy.

 48. As a direct and proximate result of Defendants' conduct, Plaintiffs have been harmed and

    will continue to be damaged by being forced to pay supra-competitive prices that they

    would not have paid in the absence of the Defendants ' conduct.

 49. The alleged contract, combination, or conspiracy is a per se violation of the federal

    antitrust laws.

 50. Unless permanently restrained and enjoined, Defendants will continue to unreasonably

    restrain fair and open competition for Bearings. Plaintiffs are entitled to an injunction

    against Defendants to prevent and restrain the violations alleged herein.


                                            Count II


     (Violation of the Cartwright Act, Business & Professions Code Section 16720)


 51. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

    allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

    force, and effect.

 52. Beginning in at least as early as 2000 and continuing until at least 2011, Defendants and

    their co-conspirators entered into and engaged in a continuing unlawful trust for the




                                               11
Case 2:21-cv-11983-DML-KGA ECF No. 1, PageID.12 Filed 08/26/21 Page 12 of 18




    purpose of umeasonably restraining trade in violation of California Business and

    Professional Code section 16720.

 53. Defendants and their co-conspirators violated California Business and Professions Code

    section 16720 by forming a continuing unlawful trust and arranging a concerted action

    among Defendants and their co-conspirators in order to fix, raise, maintain and stabilize

    prices of Bearings.

 54. In furtherance of the goals of the conspiracy, Defendants and their co-conspirators

    conspired to:

           a. fix, raise, maintain, and stabilize the price of Bearings;

           b. submit rigged bids for the award of Bearings contracts for automobile

               manufacturers; and

           c. allocate markets for Bearings amongst themselves.

 55. The combination and conspiracy alleged herein has had, inter alia, the following effects :

           a. price competition in the sale of Bearings has been restrained, suppressed, and/or

               eliminated in the State of California;

           b. prices for Bearings sold by Defendants and their co-conspirators have been

               fixed, raised, maintained, and stabilized at artificially high and non-competitive

               levels in the State of California; and

           c. Plaintiffs who purchased automobiles installed with price-fixed Bearings have

               been deprived of the benefit of free and open competition.

 56. As a direct and proximate result of Defendants' and their co-conspirators' unlawful

    conduct, Plaintiffs were injured in their business and property because they paid more for

    Bearings and automobiles installed with price-fixed parts than they would have paid in the



                                               12
Case 2:21-cv-11983-DML-KGA ECF No. 1, PageID.13 Filed 08/26/21 Page 13 of 18



    absence of Defendants' and their co-conspirators' unlawful conduct. As a result of

    Defendants' and their co-conspirators' violation of section 16720 of the California

    Business and Professions Code, Plaintiffs bring this claim pursuant to section 16750(c)

    and seek treble damages and the costs of suit, including reasonable attorneys' fees,

    pursuant to section 16750(a) of the California Business and Professions Code. The

    California Attorney General is entitled to fines and civil penalties to the maximum extent

    permitted by law under California Business and Professions Code section 16755. The

    California Attorney General may also obtain injunctive relief under California Business

    and Professions Code section 16754.5.


                                           Count III


(Violation of the Unfair Competition Law, Business and Professions Code Section 17200)


 57. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

    allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

    force, and effect.

 58. Beginning in at least as early as 2000 and continuing until at least 2011, Defendants and

    their co-conspirators committed acts of unfair competition, as defined by sections 17200,

    et seq., of the California Business and Professions Code.

 59. The acts, omissions, misrepresentations, practices, and non-disclosures of Defendants and

    their co-conspirators, as alleged herein, constituted a common continuing conduct of

    unfair competition including unfair, unlawful and fraudulent business practices within the

    meaning of section 17200, et seq., of the California Business and Professions Code,

    including, but not limited to , the following:



                                               13
Case 2:21-cv-11983-DML-KGA ECF No. 1, PageID.14 Filed 08/26/21 Page 14 of 18




           a. The violations of section 16720, et seq., of the California Business and

              Professions Code, set forth above, thus constitute unlawful acts within the

              meaning of section 17200 of the California Business and Professions Code;

           b. Defendants' acts, omissions, misrepresentations, practices, and nondisclosures,

              as described above, whether or not in violation of section 16720, et seq. , of the

              California Business and Profess ions Code, and whether or not concerted or

              independent acts, are otherwise unfair, unconscionable, unlawful, or fraudulent;

           c. Defendants' acts and practices are unfair to consumers of Bearings and of

              automobiles installed with price-fixed parts in the State of California, within the

              meaning of section 17200 of the California Business and Professions Code; and

           d. Defendants' acts and practices are fraudulent or deceptive within the meaning of

              section 17200 of the California Business and Professions Code.

           e. Defendants' actions to solicit others to join the conspiracy to suppress and

              eliminate competition by agreeing to rig bids for, and to fix , stabilize, and

              maintain prices and/or artificially inflate prices for Bearings, whether successful

              or not, are unfair business practices within the meaning of section 17200, et

              seq., of the California Business and Professions Code.

 60. The unlawful and unfair business practices of Defendants and their co-conspirators caused

    Plaintiffs to pay supra-competitive and artificially inflated prices for Bearings and

    automobiles installed with such parts. Plaintiffs were injured in their business and

    property because they paid more than they would have paid in the absence of Defendants'

    and their co-conspirators' unlawful conduct.




                                              14
Case 2:21-cv-11983-DML-KGA ECF No. 1, PageID.15 Filed 08/26/21 Page 15 of 18




61 . The California Attorney General is entitled to recover civil penalties for the violations

    alleged in this Complaint not to exceed $2,500 for each violation of California Business

    and Professions Code section 17206.


                                           Count IV


                                      Unjust Enrichment


 62. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

    allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

    force, and effect.

 63. Plaintiffs were deprived of economic benefit because Defendants' and their co-

    conspirators' anticompetitive conduct created supra-competitive and artificially inflated

    prices for Bearings.

 64. Defendants and their co-conspirators enjoyed unjust financial profits which were derived

    from unlawful overcharges and monopoly profits. Their financial profits are economically

    traceable to overpayments for Bearings by Plaintiffs.

 65. The supra-competitive and artificially inflated price for Bearings, and unlawful monopoly

    profits enjoyed by Defendants and their co-conspirators are a direct and proximate result

    of Defendants ' and their co-conspirators' unlawful practices.

 66. It would lead to injustice if Defendants and their co-conspirators could retain any of the

    unlawful financial profits that are a direct and proximate result of its engagement in

    unlawful, unfair, and fraudulent conduct.

 67. As alleged in this Complaint, Defendants and their co-conspirators have been unjustly

    enriched as a result of their wrongful conduct and unfair competition. Plaintiffs are



                                                15
Case 2:21-cv-11983-DML-KGA ECF No. 1, PageID.16 Filed 08/26/21 Page 16 of 18




    accordingly entitled to equitable relief including restitution and/or disgorgement of all

    revenues, earnings, profits, compensation and benefits which may have been obtained by

    Defendants and their co-conspirators' engagement in unlawful, unfair, and fraudulent

    conduct.

 68. As alleged in this Complaint, Defendants and their co-conspirators have been unjustly

    enriched as a result of their unlawful and anticompetitive conduct. Under sections 17203

    and 17204 of the California Business and Professions Code, Plaintiffs are accordingly

    entitled to an injunction against Defendants in order to restrain the violations alleged

    herein and to equitable relief which includes restitution which may have been acquired by

    means of Defendants' and their co-conspirators' unfair and anticompetitive conduct.

    Plaintiffs are also entitled to civil penalties to the maximum extent permitted by law

    pursuant to section 17206, et seq., of the California Business and Professions Code.


                                       Prayer for Relief


 69. Accordingly, Plaintiffs request that this Court:

           a. Adjudge and decree that Defendants violated the Sherman Act (15 U.S.C. § 1);

           b. Adjudge and decree that Defendants' contract, conspiracy, or combination

               constitutes an illegal and unreasonable restraint of trade in violation of the

               Cartwright Act, section 16720, et seq. , of the California Business and

               Professions Code;

           c. Adjudge and decree that Defendants' contract, conspiracy, or combination

               violates the Unfair Competition Law, section 17200, et seq. , of the California

               Business and Professions Code;




                                               16
Case 2:21-cv-11983-DML-KGA ECF No. 1, PageID.17 Filed 08/26/21 Page 17 of 18



         d. Award to Plaintiffs the maximum amount permitted under the relevant federal

              antitrust law;

         e. Award to Plaintiffs damages, trebled, in an amount according to proof pursuant

              to section 16750 of the California Business and Professions Code;

         f.   Award to Plaintiffs the deadweight loss (i.e. the general damage to the economy

              of the State of California) resulting from Defendants' illegal activities;

         g. Award to Plaintiffs restitution, including disgorgement of profits obtained by

              Defendants as a result of their acts of unjust enrichment, or any acts in violation

              of federal and state antitrust or consumer protection statutes and laws, including

              section 17200, et seq. , of the California Business and Professions Code;

         h. Award to Plaintiffs pre- and post-judgment interest, and that the interest be

              awarded at the highest legal rate from and after the date of service of the initial

              complaint in this action;

         1.   Award Plaintiffs the maximum civil penalties under section 17206 of the

              California Business and Professions Code for each violation of California

              Business and Professions Code section 17200, et seq. as set forth in this

              Complaint;

         J.   Award Plaintiffs the maximum fines and civil penalties under section 16755 of

              the California Business and Professions Code for each violation of California

              Business and Professions Code section 16720, et seq. as set forth in this

              Complaint;

         k. Enjoin and restrain, pursuant to federal and state law, Defendants, their

              affiliates, assignees, subsidiaries, successors, and transferees, and their officers,



                                              17
Case 2:21-cv-11983-DML-KGA ECF No. 1, PageID.18 Filed 08/26/21 Page 18 of 18



                directors, partners, agents and employees, and all other persons acting or

                claiming to act on their behalf or in concert with them, from continuing to

                engage in any anticompetitive conduct and from adopting in the future any

                practice, plan, program, or device having a similar purpose or effect to the

                anticompetitive actions set forth above;

           1.   Award to Plaintiffs their costs, including reasonable attorneys' fees; and

           m. Order other legal and equitable relief as it may deem just and proper, including

                such other relief as the Court may deem just and proper to redress, and prevent

                recurrence of, the alleged violations in order to dissipate the anticompetitive

                effects of Defendants' violations, and to restore competition.


                                       Jury Trial Demanded


 70. Plaintiffs demand trial by jury for all causes of action, claims, or issues in this action

     which are triable as a matter ofright to a jury.


Dated : August 26, 2021                                 Ros BONTA
                                                        Attorney General of California

                                                        Isl Anik Banerjee
                                                        KATHLEEN E. FOOTE
                                                        Senior Assistant Attorney General
                                                        WINSTON H. CHEN
                                                        A NIK BANERJEE
                                                        CA STATE B AR No.    236960
                                                         Deputy Attorney General
                                                         300 South Spring Street, Suite 1702
                                                         Los Angeles, CA 90013
                                                         Tel: (213) 269-6058
                                                         Anik.Banerj ee@doi.ca. gov
                                                        Attorneys for Plaintiffs




                                                18
